Citation Nr: 0307692	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-17 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas




THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
pension benefits.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The appellant had active duty for training from November 1962 
to May 1963, and served from September 1963 to September 
1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 administrative decision by the No. 
Little Rock, Arkansas VA Regional Office (RO).  In November 
2000, the Board remanded this case to the RO for further 
action.  The RO attempted to complete this action, but the 
appellant refused to cooperate.  

The appellant has been informed that he is no longer 
represented and the reason for that status.


FINDINGS OF FACT

1.  The appellant had active duty for training from November 
1962 to May 1963, and served from September 1963 to September 
1965.  

2.  The appellant's first period of service was during 
peacetime.

3.  The appellant's second period of service resulted in an 
undesirable discharge.  

4.  The appellant refused to complete his application for VA 
pension benefits based on his second period of service.  


CONCLUSIONS OF LAW

Based on his first period of service, the appellant does meet 
the basic eligibility requirements for VA nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101(2), 1501, 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2002).

Basic eligibility for VA nonservice-connected pension 
benefits cannot be established based on the appellant's 
second period of service because his application is 
incomplete due to his failure to cooperate with VA.  38 
U.S.C.A. §§ 5101(a), 5103A (West 2002); 38 C.F.R. § 3.151(a) 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the July 1999 
administrative decision and he was provided a statement of 
the case in August 1999.  In November 2000, the Board 
remanded this case.  The remand decision discussed VCAA and 
notified the appellant that, at that time, his application 
for VA benefits was incomplete.  Thereafter, the RO attempted 
to assist the appellant in the completion of his application, 
but he refused to cooperate.  In June 2002, his claim was 
reconsidered and the denial was confirmed and continued.  He 
was provided a supplemental statement of the case in January 
2003.  As discussed below, the appellant refused to complete 
his application for VA benefits.  Even pursuant to VCAA, the 
appellant must still initially complete his application for 
VA benefits.  See Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 
1998).  VA has taken the necessary steps to notify the 
appellant.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, as noted above and below, the 
appellant has refused to complete his VA application.  He 
must do so before he can be provided any further assistance 
by VA.  VA's duty to assist is not a one-way street.  If the 
appellant wishes help, he cannot passively wait for it in 
those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA, to the extent possible in 
light of the appellant's refusal to cooperate, has satisfied 
its duties to notify and to assist the appellant in this 
case.

Nonservice connected disability pension may only be awarded 
to a veteran of a war who has qualifying service and is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521.  A veteran is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  Active 
duty means full time duty in the Armed Forces, other than 
active duty for training.  38 U.S.C.A. § 101(22).

A veteran meets the service requirement if he or she served 
in the "active military, naval, or air service" during the 
following time periods: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).  

For VA pension benefit purposes, the term "period of war" 
means the Mexican border period, World War I, World War II, 
the Korean conflict, the Vietnam era, the Persian Gulf War, 
and the period beginning on the date of any future 
declaration of war by the Congress and ending on the date 
prescribed by Presidential proclamation or concurrent 
resolution of the Congress.  See 38 U.S.C.A. § 1501(4).  The 
Korean conflict has been determined to comprise the period 
beginning on June 27, 1950 through January 31, 1955, 
inclusive.  38 C.F.R. § 3.2(e).  The Vietnam era has been 
determined to comprise the period from February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam during that period and 
to extend from August 5, 1964 through May 7, 1975, inclusive, 
in all other cases.  8 C.F.R. § 3.2(f).

The appellant had active duty for training from November 1962 
to May 1963, and served from September 1963 to September 
1965.  

The appellant cannot establish eligibility for VA pension 
benefits based on his first period of service, from November 
1962 to May 1963, because that period was during peacetime.  
Therefore, based on his first period of service, the veteran 
does meet the basic eligibility requirements for nonservice-
connected pension benefits.  

The record reflects that the veteran was issued an 
undesirable discharge for the second period of service, from 
September 1963 to September 1965.  An undesirable discharge 
may be valid for VA purposes unless there is a regulatory or 
statutory bar to benefits.  In order to obtain the necessary 
information regarding his discharge, the appellant was 
repeatedly requested to complete his VA application for 
pension benefits.  A VA Form 21-526 was received in December 
1997.  According to a VA Form 21-3101, Request for 
Information, the appellant was requested to submit 
information regarding his second period of service.  The 
appellant did not respond.  He attended a hearing in March 
1999.  At that time, it was acknowledged that the appellant 
was not entirely forthcoming with information due to his 
alleged psychiatric status.  However, the Board notes that 
the veteran has not been deemed to be incompetent for VA 
purposes.  As such, he is responsible for his actions.  In 
March 1999, the appellant was again requested to complete a 
VA Form 3101.  He did not do so.  Due to the nature of his 
claim and his discharge status, it was necessary for the 
appellant to complete this form in order to complete his 
application and so that VA could undertake further action 
with regard to his claim.  In May 1999, he was again 
requested to complete a questionnaire.  He did not do so.  In 
July 1999, the RO specifically told the appellant that he 
failed to furnish the information requested in May 1999.  The 
appellant was not forthcoming with the information 
thereafter.  

In the Board's November 2000 remand, the Board addressed the 
appellant's lack of cooperation.  He was told that he had 
failed to respond to the RO's inquiry letter.  He was told 
that his application for benefits was incomplete.  He was 
informed that further information was needed from him so that 
further development of his claim could be undertaken.  In a 
December 2000 letter from the RO, the appellant was provided 
yet another opportunity to complete his application.  He was 
requested to complete an NA Form 13075.  Again, the appellant 
did not cooperate.  

In sum, the appellant has had an incomplete application for 
VA pension benefits.  A specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Fleshman v. Brown, 
9 Vet. App. 548, 551, 52 (1996); affirmed at Fleshman v. 
West, 138 F. 3d 1429 (Fed. Cir. 1998).  The appellant was 
repeatedly told that his application was incomplete.  He was 
afforded numerous opportunities to complete the application 
and he was furnished the necessary forms.  He refused.  In 
this case, his VA Form 21-526 is not enough to process his 
claim.  It is necessary for supporting documentation in the 
form of pertinent records to be obtained from the service 
department.  Neither the RO nor the Board can make a 
meaningful request for these records without information that 
must be submitted by the appellant on the applicable forms.  
The appellant will not cooperate.  In light of the foregoing, 
the appellant's claim is denied on the basis that his claim 
is incomplete due to his failure to cooperate with VA.  


ORDER

Basic eligibility for VA pension benefits is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

